Citation Nr: 9915243	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-29 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for a seizure disorder.

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from March 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in May 1997, by the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that in April 1999, the appellant provided 
testimony at his hearing before the undersigned Member of the 
Board regarding entitlement to service connection for 
peripheral neuropathy secondary to Agent Orange exposure.  
Review of the record reveals that this claim for service 
connection was denied by the RO in May 1997, and a Notice of 
Disagreement was not filed within one year of notification of 
that decision.  In the absence of a timely Notice of 
Disagreement and Substantive Appeal, the appeal with respect 
to this issue has not been perfected and the Board does not 
have appellate jurisdiction.  See 38 C.F.R. §§ 20.201, 20.202 
(1998).  Accordingly, this matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1. There is no competent evidence of record to establish the 
presence of a seizure disorder which is related to the 
appellant's period of service or any incident therein.

2. Service connection for PTSD was denied by the RO in April 
1993, and the appellant was notified of that decision in 
May 1993 but there was no appeal filed within one year of 
that notification.

3. Evidence submitted in support of the appellant's petition 
to reopen his claim for service connection for PTSD has 
not been previously considered and is relevant and 
probative of the presence of PTSD and it's relationship to 
the appellant's service in Vietnam.


CONCLUSIONS OF LAW


1. The claim for service connection for a seizure disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2. New and material evidence having been submitted, the 
appellant's claim to service connection for PTSD is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. §§ 3.104(a), 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Well Grounded Claims: Service Connection for a Seizure 
Disorder

"[A] person who submits a claim for benefits under a law 
administered by the
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a); Cambino v. Gober, 10 Vet. App. 507 (1997); 
Anderson v. Brown, 9 Vet. App. 542. 545 (1996).  A well 
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board notes that when an appellant presents a claim for 
VA benefits and provides sufficient support for the claim, VA 
has a duty to assist the appellant "in developing the facts 
pertinent to the claim."  38 U.S.C.A. § 5107(a); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990); Murphy, 1 Vet. App. at 81-82. 
(once a claimant submits a plausible claim, i.e., one which 
is meritorious on its own or capable of substantiation, the 
Secretary is obligated to assist in the developing of facts 
pertinent to the claim); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Furthermore, with chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  This rule does not mean that any manifestation 
of joint pain, any abnormality of heart action or heart 
sounds, any urinary symptoms, or any cough, etc., in service 
will permit service connection of arthritis, disease of the 
heart, nephritis, or pulmonary disease, etc., first shown as 
a clear-cut clinical entity, at some later date.  Idem.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id. 
(emphasis added)  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id; See Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

After careful review of the evidence of record in this case, 
the Board finds that the appellant has failed to submit 
evidence of a well grounded claim for service connection for 
a seizure disorder.  While the record reflects that the 
appellant has been treated for a seizure disorder, there is 
no competent evidence of record to link the presence of any 
current seizure disability to the appellant's period of 
service or any incident therein.  In fact, the appellant 
testified at his hearing in April 1999, that his seizures had 
their onset in 1993 or 1994, approximately 23 years after 
service discharge.  In the absence of any additional evidence 
to confirm the presence of a current seizure disorder and to 
relate that disability to the appellant's period of service, 
the Board finds that the appellant has failed to meet the 
threshold pleading requirement of submitting a well grounded 
claim.

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the presence of 
a seizure disorder and its relationship to service are found 
to be inherently incredible when viewed in the context of the 
total record.  While the appellant may be competent to offer 
evidence regarding symptoms, Savage v. Gober, 10 Vet. App. 
489 (1997), he is not competent to diagnose the presence of a 
current disability or to relate the presence of any current 
disability to any particular event or period of time.  Such a 
relationship, which involves a medical diagnosis, must be 
identified by an appropriate medical expert.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  

The Board has carefully considered the appellant's statements 
and testimony with respect to his claim; however, through 
these statements alone, he cannot meet the burden imposed by 
section 5107(a) merely by presenting lay beliefs as to his 
current diagnoses and their relationship to service because 
his current diagnoses and their relationship to any causative 
factor or other disability, as noted above, are medical 
conclusions and lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical etiology or 
diagnosis cannot constitute evidence to render a claim well 
grounded under section 5107(a).

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claims, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).  
In this case, the appellant has not put VA on notice of the 
existence of any additional evidence that, if submitted, 
could make his claim well grounded.  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a).


II.  New and Material Evidence

PTSD

In evaluating the appellant's current petition to reopen his 
claim for service connection for PTSD, the Board considers 
all evidence submitted by the appellant or obtained on his 
behalf since the last final denial in order to determine 
whether this claim must be reopened and readjudicated on it's 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In this 
case, service connection for PTSD was last denied by the RO 
in April 1993.  The rating board noted that the evidence of 
record did not provide any objective evidence of a stressor 
to support the diagnosis of PTSD. 

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "Court"), the Board may reopen and 
review a claim which has been previously denied only if new 
and material evidence is submitted by or on behalf of the 
appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet.App. 140 (1991).  To determine whether 
new and material evidence has been presented to reopen a 
claim, a two-step analysis must be conducted.  Evans, at 282-
283.  "First, it must be determined whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material when 'the credibility of the 
[new] evidence' is presumed . . . . Second, if the evidence 
is new and material," the claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans, at 283 (citations omitted).

The first step of the two-step analysis, i.e., determining 
whether the evidence presented or secured since the prior 
final disallowance of the claim is new and material involves 
the following:  (1) whether the newly presented evidence is 
"new"; if so, (2) whether it is "material" in the sense of 
being relevant to and probative of the "issue at hand" in 
the case. 

Evidence is new when it was not of record at the time of the 
last final disallowance and not merely cumulative of other 
evidence that was then of record.  Evans, at 283.  Material 
evidence (1) is relevant to and probative of the "issue at 
hand" in the case and (2) is significant enough, either by 
itself or in connection with evidence already of record, that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156, Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Determining what the "issue at hand" in a case is depends 
on the specified basis or bases for the last disallowance of 
the claim.  Evans, at 283-284.  New evidence need not be 
probative of all elements involved in the claim but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  Evans, at 284.

The questions involved in determining whether evidence is new 
and material are sequential questions and a negative answer 
to any one of them ends the inquiry and the claim to reopen a 
previously and finally disallowed claim must be denied.  
Therefore, if the newly presented evidence is not "new," 
the claim to reopen fails on that basis and no further 
analysis of the evidence is required.  Similarly, if "new" 
evidence is not "material" in the sense that it is not 
relevant to and probative of the "issue at hand," the claim 
to reopen fails on that basis and the inquiry ends.  See 
Evans, at 286 (holding that "new" evidence was not relevant 
to and probative of a nexus between the claimed psychiatric 
disorder and an in-service injury or disease which was the 
"issue at hand" in the case, and therefore the "new" 
evidence was not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

In reviewing the appellant's petition to reopen his claim, 
the Board notes that the specified basis for the prior denial 
was the lack of credible evidence to verify the appellant's 
reported stressors necessary to support the diagnosis of 
PTSD.  Evidence submitted or obtained in support of the 
appellant's petition includes the appellant's statements and 
testimony as well as numerous VA hospitalization and 
outpatient treatment reports dated from 1991 to 1998 and a 
statement from the appellant's parents dated in April 1999. 

The Board finds that the above evidence is new in that it has 
not been previously considered in the adjudication of the 
appellant's claim for service connection for PTSD.  The Board 
further finds upon review of this new evidence, that when 
evaluated in connection with evidence already of record, it 
must be considered in order to fairly decide the merits of 
the appellant's claim for service connection for PTSD.  Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Specifically, the 
appellant has provided information to the effect that one of 
the stressors supporting his diagnosis of PTSD involved 
witnessing the death of a friend named Willie Jackson, an E-3 
with the 77/1st Cavalry in June, July or August 1970.  The 
additional medical evidence reflects multiple diagnoses of 
PTSD based upon various diagnostic modalities including the 
Minnesota Multiphasic Personality Inventory and the 
Mississippi Scale for Combat Related PTSD.  The appellant's 
new specific stressor information coupled with the continuing 
medical evidence of PTSD bear directly upon the issue at hand 
in this case and as such, are deemed to be new and material 
and sufficient to provide for reopening of the claim.

In view of the above, reopening of the appellant's claim to 
service connection for PTSD is warranted.


ORDER

Service connection for a seizure disorder is denied.

New and material evidence having been submitted, the 
appellant's claim to service connection for PTSD is reopened.



REMAND

Review of the record reveals that the appellant's claim for 
service connection for PTSD has consistently been denied on 
the basis of lack of evidence of a credible or verifiable 
stressor.  In view of the new evidence submitted by the 
appellant consisting of specific stressor information coupled 
with the continuing medical evidence reflecting diagnoses of 
PTSD over the years, the Board believes that the duty to 
assist requires VA to attempt to verify his stressor report.  
See 38 U.S.C.A. § 5107(b) (West 1991).

In this regard, the Board notes that the Court has provided 
guidance in the adjudication of claims for entitlement to 
service connection for PTSD.  See Suozzi v. Brown, 10 Vet. 
App. 307 (1997); Cohen v. Brown, 10 Vet. App. 128 (1997) and 
Moreau v. Brown, 9 Vet. App. 389 (1996).  To establish 
entitlement to service connection for PTSD there must be:  
(1) a current, clear medial diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  See Cohen v. Brown, 10 Vet. App. 128, 138 
(1997); 38 C.F.R. § 3.304(f) (1998).  The evidence required 
to support the occurrence of an in-service stressor varies 
"depending on whether or not the veteran was engaged in 
combat with the enemy."  Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  Specifically, the Court has held that:

[w]here it is determined... that the 
veteran was engaged in combat with the 
enemy and the claimed stressors are 
related to such combat, the veteran's lay 
testimony regarding the claimed stressors 
must be accepted as conclusive as to 
their actual occurrence and no further 
development for corroborative evidence 
will be required, provided that the 
veteran's testimony is found to be 
"satisfactory," e.g., credible, and 
"consistent with the circumstances, 
conditions, or hardships of such 
service." ... Where, however, the VA 
determines that the veteran did not 
engage in combat with the enemy, or that 
the veteran did engage in combat with the 
enemy 
but the claimed stressor is not related 
to such combat, the veteran's lay 
testimony, by itself, will not be enough 
to establish the occurrence of the 
alleged stressor.

Zarycki, 6 Vet. App. at 98 (citations omitted); see also 
Cohen, 10 Vet. App. at 146.  In view of the above and the 
fact that the appellant's burden of proof required to support 
the occurrence of an in-service stressor is dependent upon 
the veteran's combat status, the determination of combat 
status is an essential prerequisite to addressing the issue 
of stressors.  

The Board further notes that while the medical evidence of 
record, which reflects various psychiatric diagnoses to 
include PTSD, is deemed sufficient to well ground the 
appellant's claim for service connection within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991), it is unclear, 
particularly given the questions surrounding the appellant's 
reported stressors, as to whether these reported diagnoses 
were based upon a causal relationship between the current 
identified symptomatology and the appellant's specific 
claimed in-service stressor(s). 

Moreover, it is unclear whether the medical findings of 
record showing diagnoses of PTSD are based on the current 
diagnostic criteria, (DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM), fourth edition, (DSM-IV)), as revised 
in 1994.  In view of these circumstances, and the above 
necessary action, the Board believes that additional medical 
development would also be helpful in this case in an effort 
to clarify the appellant's psychiatric status.


Accordingly, to ensure due process in this case and in an 
effort to assist the appellant in the development of his 
claim, this case is REMANDED for the following action:

1. The appellant should be asked to 
provide a list of all medical 
treatment that he has received for his 
claimed PTSD since 1998.  The RO 
should make arrangements in order to 
obtain the records from all the 
sources reported by the appellant.  If 
private treatment is reported and 
those records are not obtained, the 
appellant and his representative 
should be provided with information 
concerning the negative results, and 
afforded an opportunity to obtain the 
records. The RO should also make sure 
that all the records of any VA 
treatment afforded to the appellant 
are obtained. All records obtained 
should be associated with the claims 
folder.     

2. The RO should again contact the 
appellant and provide him with an 
opportunity to submit additional 
information regarding his alleged 
Vietnam War stressors.  The appellant 
should be notified that detailed 
information is necessary so that a 
meaningful research of his alleged 
stressors can be completed.  
Regardless of the response, the RO 
should review the file and prepare a 
summary of all the claimed stressors 
to include details surrounding the 
reported death of Willie Jackson, E-3, 
with the 77/1st Cavalry in June, July 
or August 1970.  This summary and all 
associated documents should be sent to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, 
Springfield, VA 22150-3197.  They 
should be requested to provide any 
information which might corroborate 
the appellant's alleged stressors.

3. Upon completion of the above and 
taking into consideration all 
information provided by military 
sources, the RO should make a 
determination as to whether or not the 
appellant was engaged in combat with 
the enemy and whether his claimed 
stressors are related to such combat.  
If the RO determines that the alleged 
stressors are not credible or that the 
appellant did not engage in combat, 
reasons and bases must be provided 
which include specific factual 
findings which would support such a 
determination with full explanation as 
to why the reported stressors are not 
credible.

4. Once the RO determines whether or not 
the evidence establishes the 
occurrence of the alleged stressor or 
stressors, then the RO should schedule 
the appellant for a comprehensive VA 
psychiatric examination to determine 
the diagnoses of all psychiatric 
disorders that are present with 
consideration of the criteria for 
diagnosing PTSD contemplated by 
DSM-IV.  The entire claims folder and 
a copy of this remand must be made 
available to the examiner prior to 
this examination.  The RO must specify 
for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether 
appellant has PTSD.  If the RO 
determines that based on the evidence 
of record, none of the alleged 
stressors are established, the 
examiner should be so advised.  The 
examination report should reflect a 
comprehensive review of the claims 
folder.  The examiner should integrate 
the previous psychiatric findings and 
diagnoses to obtain a true picture of 
the nature of the appellant's 
psychiatric illness.  If the diagnosis 
of PTSD is deemed appropriate, the 
examiner should specify (1) whether 
each alleged stressor found to be 
established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more 
of the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  A complete rationale for 
all opinions expressed must be 
provided.  The report of the 
examination must be associated with 
the claims folder.

5. The appellant should be given adequate 
notice of this examination and of the 
consequences of his failure to report 
for the examination.  If he fails to 
report for the examination, that fact 
must be noted in the claims folder and 
a copy of the scheduling of 
examination notification or refusal to 
report notice, whichever is 
applicable, should be obtained by the 
RO and associated with the claims 
folder.

6. Following completion of the foregoing, 
the RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been 
conducted and completed in full.  If 
any development is incomplete, 
including if the requested examination 
does not include adequate responses to 
the specific opinions requested, 
appropriate corrective action is to be 
implemented, including the return of 
the examination report to the 
examining physician.  Stegall v. West, 
11 Vet.App. 268 (1998).

7. After the requested development is 
completed, the RO should readjudicate 
the claim for service connection for 
PTSD with consideration given to all 
of the evidence of record.  The 
provisions of 38 C.F.R. § 3.304(f) 
(1998), should be considered to the 
extent applicable.  The RO should also 
consider carefully and with heighten 
mindfulness the benefit of the doubt 
rule within the analytical framework 
provided by the Court in Suozzi, Cohen 
and Moreau, cited above.  If the 
evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

8. While this case is in remand status, 
the appellant and his representative 
may submit additional evidence and/or 
argument on the appealed issue.  
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. 
App. 109 (1995).  The appellant is 
further advised that he should assist 
the RO, to the extent possible, in the 
development of his claim, and that 
failure to cooperate may result in an 
adverse decision.  Wood v. Derwinski, 
1 Vet.App. 191, 193 (1991).


If the benefit sought on appeal, for which a Notice of 
Disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.  The appellant need take no action until 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 

